Citation Nr: 1400823	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  11-19 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for residuals of scarlet fever disorder. 

2.  Entitlement to service connection for residuals of scarlet fever.

3.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Shannon K. Holstein, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service from June 1944 to June 1947. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

In April 2012, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of that hearing has been associated with the claims file.  

In May 2012, the Board issued a decision that, among other things, denied the Veteran's application to reopen his claim of service connection for residuals of scarlet fever disorder and denied a claim of service connection for a heart disorder. The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2013 Joint Motion for Remand (JMR), the Secretary and the appellant agreed to vacate and remand the Board's May 2012 decision to the extent that it denied these claims.  In April 2013, the Court issued an order effectuating the JMR.

In November 2013, the Veteran's representative filed with the Board additional evidence along with a waiver of agency of original jurisdiction (AOJ) of that evidence.  Therefore, the Board finds that it may adjudicate the appeal without first remanding it for the AOJ to consider this evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A January 2004 rating decision denied the Veteran's claim of service connection for residuals of scarlet fever.

2.  The most probative evidence of record shows that the evidence received since the time of the final January 2004 rating decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for residuals of scarlet fever.

3.  The most probative evidence of record shows that the Veteran has no chronic disabilities as a result of the scarlet fever he was diagnosed with while on active duty.

4.  The most probative evidence of record shows that the Veteran's heart disorder, diagnosed as valvular heart disease, is attributable to the undiagnosed rheumatic fever he had while on active duty.


CONCLUSIONS OF LAW

1.  The January 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012); 38 C.F.R. § 3.104 (2013).

2.  Evidence submitted to reopen the claim of entitlement to service connection for residuals of scarlet fever is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Residuals of scarlet fever were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2013).

4.  A heart disorder, diagnosed as valvular heart disease, was incurred in service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under 38 U.S.C.A. § 5102 VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim.  The appellant must also be notified of what specific evidence to provide and what evidence VA will attempt to obtain.  VA likewise has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

As to the claim to reopen, given the fully favorable decision with respect to that specific question the Board finds that discussion of the VCAA notice provided to the Veteran is unnecessary, since any deficiency in the timing or content of such notice would constitute harmless error.  

As to the service connection claim for a heart disorder, given the fully favorable decision the Board finds that discussion of the VCAA notice provided to the Veteran is unnecessary since any deficiency in the timing or content of such notice would constitute harmless error.  

As to the service connection claim for residuals of scarlet fever, the Board finds that the pre-adjudication letter the RO sent the Veteran in February 2011 provided him with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing the Veteran was assisted at the hearing by an accredited representative and the representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether any of the appellant's current disabilities are related to his service.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative that was not obtained.  The hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence, including the Veteran's service treatment records and his post-service VA and private treatment records.  

The Veteran was provided with a VA examination in December 2003 and another VA medical opinion was obtained in August 2011.  This examination and opinion, when taken together, are adequate to adjudicate the scarlet fever claim because after taking a detailed medical history from the claimant, after a review of the record on appeal, and/or after conducting an examination the examiners provided opinions as to the diagnoses and origins of the claimed condition.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found his electronic VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim to Reopen

The RO initially denied service connection for residuals of scarlet fever in a January 2004 rating decision.  The Veteran did not appeal the January 2004 rating decision.  Moreover, the record does not show that the Veteran, following the rating decision, submitted medical documentation, lay statements, or other evidence constituting new and material evidence within the one-year appeal period.  38 C.F.R. § 3.156(b) (2013).  Therefore, the Board finds that the rating decision is final.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

As to reopening a prior final decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam). 

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Board notes that the January 2004 rating decision denied the claim because, while Veteran was treated for scarlet fever in-service, there were no permanent residuals or chronic disability subject to service connection shown by the service treatment records or demonstrated by evidence following service.  However, since the January 2004 rating decision the Veteran testified at an April 2012 personal hearing before the undersigned and at that time he reported, for the first time, that he had not been given penicillin right away during his in-service hospitalization and that his hospital course was complicated because they could not get a negative culture for his strep throat.  As the JMR infers this describes new, relevant information as to the link between current disability and service, it is deemed new and material evidence.  Accordingly, the claim is reopened.  

The Service Connection Claims

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted on the basis of a post-service initial diagnosis of a disease, where all the evidence establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed disability, there must be probative evidence (1) of a current disability; (2) of in-service incurrence or aggravation of a disease or injury; and (3) of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Residuals of Scarlet Fever

Service treatment records show that the Veteran was treated for scarlet fever in September 1944.  The records showed that the Veteran had a sore throat, chills and malaise for a day, then broke out in a rash and had a slight ear ache when he was admitted to a base hospital for scarlet fever in September 1944.  The Veteran did not appear to be acutely ill on admission and had a diffuse erythematous punctuate rash over his trunk, moderately intense pharyngitis, nasal drainage and tender peritonsillar glands.  The record shows that his symptoms responded well to medication, and that his hospital course was uneventful.  He had a positive throat culture for hemolytic streptococcus during the third week of admission, and was started on penicillin.  Throat cultures on the following two days were negative and his penicillin treatments were decreased.  The Veteran was returned to full duty in early October 1944. 

The service treatment records thereafter show that the Veteran was hospitalized for catarrhal fever for three days in February 1945 and for three days in July 1946.  On both occasions, the findings were essentially negative except for the symptoms of an upper respiratory infection and he was returned to full duty. 

In March 1947, the Veteran underwent voluntary tonsillectomy for chronic tonsillitis.  The surgery was uneventful and the Veteran was discharged to light duty on the fourth day and returned to full duty on the tenth day.  

The service treatment records show no further complaints, treatment, abnormalities or diagnosis for any signs or symptoms of scarlet fever during service, including at the time of his separation examination in April 1947.

The post-service record shows the Veteran receiving dental treatment in the late 1940's and psychiatric treatment in the mid 1960's.  Thereafter, VA and private medical records document the Veteran's complaints and treatment for a number of medical problems including varicose veins, an adrenal cyst, hypertension, and a heart disorder.  Tellingly, the post-service record is likewise negative for complaints, treatment, abnormalities or diagnosis for any signs or symptoms considered a residual of the Veteran's in-service scarlet fever.  

The record also shows that the Veteran was provided a VA examination in December 2003 and a subsequent VA medical opinion was obtained in August 2011.  

In this regard, the December 2003 VA examination report showed that the Veteran was examined to determine the etiology of his heart problems and specifically whether they were related to or otherwise caused by his scarlet fever in service.  After comprehensive examination and review of the medical records, the examiner opined that the Veteran's current heart problems were not related to his scarlet fever in service.  The examiner noted that while the medical treatises showed a positive association between valvular heart disease and rheumatic fever, there was no association between heart disease or coronary heart disease and scarlet fever. 

In August 2011, the VA examiner indicated that the claims file was reviewed and included a detailed description of the Veteran's medical history and a discussion of nature and symptoms associated with scarlet fever and rheumatic fever.  The examiner indicated that the Veteran's symptoms in service were consistent with scarlet fever and that there was no evidence of rheumatic fever or any complications from his scarlet fever or strep throat.  The examiner indicated that there was no medical literature which suggested a relationship between cardiac damage and scarlet fever or strep throat in the absence of acute rheumatic fever.  She also commented on the two newspaper articles filed by the Veteran, and noted that the vast majority of cases of scarlet fever and strep throat resolve with treatment and do not lead to acute rheumatic fever or subsequent rheumatic heart disease.  The examiner opined that the Veteran's current heart problems were not related to, or aggravated by his scarlet fever or strep throat in service. 

In April 2012, the Veteran's testified at a hearing before the undersigned in which time he restated his long standing contentions that he had current disabilities, heart problems, due to or residuals of his strep throat and scarlet fever in service.

Initially, the Board notes that service treatment records, including the separation examination, do not ever shows the Veteran being diagnosed with a chronic residual of his scarlet fever.  Likewise, the Board finds that the post-service medical records, including the December 2003 and August 2011 VA examinations, do not show the Veteran being diagnosed with a chronic residual of his in-service scarlet fever.  In this regard, the Court has said a symptom alone such as pain, without a diagnosed related medical condition, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

As to the claims by the Veteran and his representative in written statements to VA as well as at the personal hearing, the Board notes that lay persons are competent to report on the appellant's observable symptoms because this requires only personal knowledge as it comes to them through their senses.  See Jandreau, supra; Buchanan, supra.  However, the Board finds that they are not competent to provide a diagnosis of a chronic residual of the Veteran's in-service scarlet fever because such an opinion requires medical expertise which they do not have.  Id.  

As to the newspaper articles, medical journal articles, and web articles submitted by the Veteran and his representative, they are too general in nature to establish the Veteran has any residual of scarlet fever.  

Accordingly, since a condition precedent for establishing service connection is the diagnosis of a disability during the pendency of the appeal and the Veteran does not have such a diagnosis, the Board finds that entitlement to service connection must be denied.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.306; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein); also see McClain, supra; Hickson, supra.  

In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the most probative 
evidence of record is against the claim; the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Heart Disorder

As to a current disability, the post-service record shows the Veteran received treatment for a heart disorder, diagnosed as valvular heart disease, which treatment included surgical repair of the aortic and mitral valves in 1996.

As to an in-service incurrence of a disease or injury and a nexus between the in-service disease or injury and the current heart disorder, in November 2013 Einar W. Anderson, M.D., opined, in substance, that the Veteran's current heart disorder, diagnosed as valvular heart disease, is at least as likely as not due to rheumatic fever, which went undiagnosed while the Veteran was on active duty. 

On the other hand, VA examiners in December 2003 and August 2011 opined, in substance, that the Veteran did not have rheumatic fever while on active duty and his current heart disorder was not due to his military service including his documented in-service treatment for strep throat and thereafter scarlet fever.  

As to the question of whether the Veteran had an undiagnosed case of rheumatic fever while on active duty, the Board finds the opinion provided by Dr. Anderson more probative than the two VA examiners opinions.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  The Board has reached this conclusion because neither VA examiner addressed the fact, as noted by Dr. Anderson, that during the Veteran's September to October 1944 hospitalization, he also was treated for strep throat, and was later diagnosed to have a subcutaneous cyst over a bony area in June 1946, which cyst, Dr. Anderson explained, is a factor for diagnosing rheumatic fever.  Further, neither VA examiner took into account the latency period for developing valvular heart disease following a case of rheumatic fever when providing their opinions (i.e., neither VA examiner commented on the fact that it generally takes 30 plus years before the damage to the heart valve shows-up after a case of rheumatic fever and this Veteran's heart valve problems materialized in exactly this time period).  Id.

As to the question of whether the Veteran's undiagnosed case of rheumatic fever while on active duty caused his current heart disorder, Dr. Anderson concluded it did, which opinion is not directly contradicted by any other medical evidence of record.  In fact, the December 2003 VA examiner opined that medical treatises showed a positive association between valvular heart disease and rheumatic fever.

Therefore, because the most probative evidence of record shows that the Veteran's current heart disorder, diagnosed as valvular heart disease, is due to a case of undiagnosed rheumatic fever while on active duty, the Board finds that the criteria to establish service connection for a heart disorder has been met and the claim is granted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for residuals of scarlet fever is reopened, and to that extent only, the appeal is granted.

Service connection for residuals of scarlet fever is denied.

Service connection for a heart disorder, diagnosed as valvular heart disease, is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


